Notice of Allowability
Claims 1-4, 7-9, 11, 13-15, 17, 19-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on December 13, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,713,211 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments/Remarks
Double Patenting
Claims 1-4, 6-11, 13-17, 19-20 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-15 of U.S. Patent No. 10,713,211 in view of Mohamed et al. US Patent No. 7,233,984.  The terminal disclaimer has been accepted, and accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 112
Claims 5 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  Claim 5 has been cancelled, and accordingly, the rejection has been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1-2, 8-9, 14-15 were rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al. US Patent No. 7,233,984 view of Ashmore US Patent Publication No. 2008/0120463 and Wu et al. US Patent Publication No. 2012/0297140.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445